Chief Justice Mekcuk
delivered the opinion of the court,
It must be conceded that a check may be retained so long after its date, without presentation, as to cast discredit on it. bio such length of time had elapsed in this case. The check was drawn and delivered on Tuesday or Wednesday. The drawer said he had no money in bank then, and requested the payee to hold it until the Monday following. Two or three days after its date the payee passed it to the defendants in error for a valuable consideration. This time was not so long as to put them on inquiry in regard to the consideration on which it was drawn : Walker v. Geisse, 4 Whar. 256. It was presented for payment on the following Monday.
bio question as to an indorser being discharged from liability by delay in presenting the check for payment, nor of a failure of the bank in the mean time, arises in this case. The defence is by the drawer of the check. He seeks to attack the consideration, and show that it was improperly obtained from *84liim. ' As the defendants obtained it in good faith and for a valuable consideration at the time stated, it cannot be impeached in their hands. |
■ We further agree with the ¡learned judge that inasmuch as the plaintiff in error undoubtedly owed the money for which the check was given, no good reason is shown why he should not pay it. The assignments of error are not sustained.
Judgment affirmed.